Title: To John Adams from Stephen Sayre, 20 March 1797
From: Sayre, Stephen
To: Adams, John



Sir
Point Breeze 20th. Mar. 1797

As you gave me liberty to consult the Vice President, on the subject of my last Letter, I did so, before my departure from the City. His reply was, precisely, what I expected.“I do not advise the Executive—He has given me some intimation, that he means to consult me before I leave Town, but I know not, on what subject—I am decidedly of opinion, that a Minister extraordinary ought to be sent, without one moment’s delay; unless we recieve accounts from France, very different from what we may expect.”
My answer was, that he ought to consider this very interview as declarative of your wish, to have his advice—That I thought myself happy to be the Instrument of an Intercourse, that may lead to union of opinion—that my object was the happiness of my Country—and that a cordiality between you might be the means of securing it—
Mr Jefferson agree’d with me, perfectly, as to the Island in question, as a secondary object—I never meant to place it in any other point of view—he promised to mention such parts of our conversation, if you gave him opportunity, as might be necessary—and to speak of me, as deserving your recollection—his station forbids him to say more—
You have pledged yourself to pursue the path of peace, by negotiation, as far as possible—This sentiment accords with the feelings of every sincere friend to America.  But there are two distinct principles, on which negotiation may be supported—one leads to war—the other to peace. Your Ambassador extraordinary, may fill his mouth with arguments, & his pocketts with all the writings, on the Laws of nations—your Secretary may teach him the use of his analytical crucible, demonstrating that national friendships are lighter than air, & worse than alloy—trapps, tricks, & snairs—to be remember’d, only as a warning, never to renew them. Your Secretary may instruct him, as to the precise point, where to draw the line, between Obligation & Injury—that they are synonymous words—and tho your Minister may possess the Talents of a Chatham—the address of a Chesterfield—& the systematic coolness of a Quaker. he will give you no peace. Cromwell never could have been argued into the faith of divine right of Kings—Calvin was not to be persuaded, or terrified, by all the anathemas of the Church, after he had exploded its doctrines—the Directory of France, whether  right, or wrong, require some change in our conduct. If therefore, it is your System to preserve the United States, from an absolute dependence on Great Britain—to keep us, worthy of respect—holding the ballance of contending nations, at our election,—you will change the language of your Secretary, or change the Secretary—the dispute leads to irritation, increases ill-humour, & must augment the calamity.
Your Ambassador must take new ground—he must propose some solid system for the commerce of all Europe & America. By keeping the objects of dispute out of sight, past injuries may be forgotten—when coolness, & temper are once restored, much may be said, & much may be done—the Leaders in that nation, will soon perceive the good policy, & necessity, of keeping us out of the arms of  their Rivals.  Thus: by a wise choise, as to the character of the man, & by a change of Instructions, you have it now in your power, to save us from fatal divisions among ourselves, more to be dreaded than all the nations upon the Earth; and, at the same time, secure the respect & friendship of a nation absolutely necessary to preserve our independence.
You are too well acquainted with the rights of a free citizen, to take offence at any thing I may write, meerly as my opinion——you now have it without reserve. If I am honor’d by the appointment upon the principles, which with due submission, I pronounce, absolutely indispensable to save our country from contempt—perhaps from perdition—I dare, most hardily, assure you of a favourable issue. I want no permanent employment—it is my wish to return, & live in retirement, as soon as the object of peace is obtain’d.
You will gain more reputation, by the choise of a man, out of the influence of party—provided he is equally qualified—than by any man, who has served one. It is highly important to impress a beleif, both here, and in France, that you are aiming at the tranquility, & happiness of both nations. If you have any message to communicate—please to send it to Michael Hillegas Esqr. who will convey it in a few days—
I am very respectfully.


Stephen SayreSir. Upon farther reflection; you may perhaps, see the propriety of joining some other person, to give weight to the measure—I don’t know any man, who would be better received, than Colon Smith—he does not at present understand the language—but he may soon acquire it—He is already known to some of the principal men in France—and he may cement our friendship by a fix’d residence there—
I am respectfully
S. Sayre